Hunt, C. J.
(concurring) — I concur in the majority’s result but write separately to express reservations about the trial court’s lack of explicit findings concerning how it balanced the detrimental effects of the relocation on the children against the benefits to their mother, Lynn Homer.
RCW 26.09.520 requires that for the objecting party, here Joseph Homer, to rebut the statutory presumption *503“that the intended relocation of the child will be permitted,” that party must demonstrate that “the detrimental effect of the relocation outweighs the benefit of the change to the child and the relocating person.” (Emphasis added.) Here, the trial court’s findings focused on the children, concluding that the detrimental effects of the relocation outweighed its beneficial effects. Clerk’s Papers (CP) at 130-32.
The trial court did not enter specific findings balancing the relocation’s effects on the mother. Rather, it found, “Petitioner’s reasons for requesting for relocation have merit.” CP at 129. Nonetheless, the trial court concluded that “[t]he detrimental effects of the relocation outweigh the benefit of the change to the child and Petitioner.” CP at 131 (emphasis added). The trial court expressed no specific detriments to the mother. But the trial court did find that the relocation would be detrimental to the children, each of whom lives with a different parent, identifying the stress of the commute and the impact on their sibling relationship.32
Nowhere in the findings or the record does the trial court support this conclusion by expressly balancing the detriment and benefit of the relocation on the relocating mother, as the statute requires. Nonetheless, I agree with the majority that the record does not show an abuse of trial court discretion, and therefore, I concur in the majority’s result.
Reconsideration denied December 30, 2002.
Review granted at 149 Wn.2d 1027 (2003).

 The statute does not set forth how the trial court is to weigh benefits to the relocating parent against detriments to the child. The statute says only that in order to defeat the proposed relocation, the detriments must outweigh the benefits for both the relocating parent and the child(ren). RCW 26.09.520.